10/30/2018
                    IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                               Assigned on Briefs October 1, 2018

COURTNEY PARTIN v. TENNESSEE DEPARTMENT OF CORRECTION

                      Appeal from the Chancery Court for Lake County
                       No. 17-CV-94      Tony Childress, Chancellor
                         ___________________________________

                                No. W2018-00933-COA-R3-CV
                            ___________________________________

Following adverse disciplinary proceedings against him while in prison, Appellant filed a
petition for common law writ of certiorari in Chancery Court. The Chancery Court later
dismissed the case upon determining that the petition for certiorari was not timely filed.
Because Appellant was released from prison during the pendency of this appeal, we
vacate the trial court’s order and remand the case for the entry of an order dismissing the
petition due to mootness.


     Tenn. R. App. P. 3 Appeal as of Right; Appeal Judgment of the Chancery Court
                                Vacated and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which ANDY D. BENNETT
and THOMAS R. FRIERSON, II, JJ., joined.

Courtney Partin, LaFollette Tennessee, Pro se.

Herbert H. Slatery III, Attorney General and Reporter, Andrée Sophia Blumstein,
Solicitor General, and Torrey E. Samson, Assistant Attorney General, for appellee,
Tennessee Department of Correction.

                                   MEMORANDUM OPINION1



1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:
                   This Court, with the concurrence of all judges participating in the case, may
          affirm, reverse or modify the actions of the trial court by memorandum opinion when a
          formal opinion would have no precedential value. When a case is decided by
          memorandum opinion it shall be designated “MEMORANDUM OPINION”, shall not be
          published, and shall not be cited or relied on for any reason in any unrelated case.
       On October 26, 2017, the Appellant in this matter, Courtney Partin (“Mr. Partin”),
filed a petition for common law writ of certiorari in the Lake County Chancery Court.
Mr. Partin indicated therein that he was an inmate at the Northwest Correctional Complex
in Tiptonville, Tennessee and that he was seeking judicial review of certain disciplinary
proceedings that had been brought against him. According to his petition, which named
the Tennessee Department of Correction (“the Department”) as Respondent, the outcome
from the disciplinary proceedings against him included “punitive segregation” and a six-
month package restriction.2 Mr. Partin alleged that the disciplinary charges against him
were not warranted, and he contended that the “NWCX Disciplinary Board Deviated
From Complying With The Tennessee Department of Correction Uniform Disciplinary
Procedures By Failing To Follow Its Own Rules And Procedures [and] Substantially
Prejudiced The Outcome Of His Hearing.”

        Despite pursuing judicial relief, Mr. Partin did not regard his efforts as technically
timely. Indeed, contemporaneous to the filing of his petition for a writ of certiorari on
October 26, 2017, Mr. Partin, proceeding pro se, filed a “Notice of Reasons for the
Application of Equitable Tolling to be Applied Excusing the Delay in Timely Filing the
Petition for Writ of Certiorari.” Through that document, Mr. Partin stated that, although
he was required to file his petition for writ of certiorari on or before September 26, 2017,
he noted that he had previously filed a petition for a writ of habeas corpus on September
21, 2017, within the statute of limitation period, and that the habeas petition had been
dismissed on October 5, 2017. Relying on these facts and pointing to alleged authority in
Norton v. Everhart, 895 S.W.2d 317 (Tenn. 1995), Mr. Partin claimed the October 26,
2017 filing of his petition was authorized. The Department subsequently moved to
dismiss Mr. Partin’s action on several bases, including his failure to timely file within the
jurisdictional deadline applicable to writs of certiorari. The trial court ultimately found
agreement with the Department’s jurisdictional argument, and by order entered on April
6, 2018, it dismissed Mr. Partin’s case based on his “fail[ure] to file his petition for a writ
of certiorari in a timely manner.” This appeal followed.

       Although Mr. Partin’s brief does not contain a “statement of the issues presented
for review,” see Tenn. R. App. P. 27(a)(4), ostensibly he challenges the trial court’s
determination that his petition was not timely filed.3 We need not reach the propriety of

        2
          Although not supported by any citation to the record, Mr. Partin’s brief on appeal also states that
early release credits were taken from him.
        3
          In addition to not presenting a clear issue for review by way of a “statement of the issues”
section, Mr. Partin’s brief, which spans only two pages in length, is noncompliant in many other respects.
There are, for instance, no citations to the record to support his various factual assertions. See Tenn. R.
App. P. 27(a)(6) (noting that the appellant’s brief shall set forth the facts relevant to the issues presented
for review “with appropriate references to the record”). Although we recognize Mr. Partin is proceeding
pro se, “[p]ro se litigants must comply with the same substantive and procedural law to which represented
parties must adhere.” Chiozza v. Chiozza, 315 S.W.3d 482, 487 (Tenn. Ct. App. 2009) (citation omitted).
                                                    -2-
that particular determination. As explained below, it appears that this case is no longer
justiciable.

       Although Mr. Partin seeks to clear his disciplinary record based on alleged defects
in the disciplinary procedures employed against him, his brief acknowledges that he was
released from custody during the pendency of this appeal, on July 6, 2018. This fact
militates against further judicial involvement in Mr. Partin’s case because the matters he
seeks to address are now moot.

        “A moot case is one that has lost its character as a present, live controversy.”
McIntyre v. Traughber, 884 S.W.2d 134, 137 (Tenn. Ct. App. 1994) (citations omitted).
“The central question in a mootness inquiry is whether changes in the circumstances
existing at the beginning of the litigation have forestalled the need for meaningful relief.”
Id. (citation omitted). As a general matter, a case will be considered moot if it no longer
serves as a way to provide relief. Id. (citations omitted).

       Previously, this Court has determined that a prisoner’s release from custody
mooted the prisoner’s challenge to the disciplinary proceedings that affected the terms of
the prisoner’s imprisonment. See Easley v. Britt, No. M1998-00971-COA-R3-CV, 2001
WL 1231516, at *2-3 (Tenn. Ct. App. Oct. 16, 2001) (holding that prisoner’s release
mooted the prisoner’s challenge that the disciplinary board had acted arbitrarily and
capriciously). The reasoning underpinning such a conclusion is that challenges to the
disciplinary proceedings affecting the terms of imprisonment have no significance once
an individual is no longer imprisoned. See id. at *3 (noting that the relief sought by the
petitioner could no longer have any practical effect on his present rights now that he was
“back in free society”). As in Easley, we find that Mr. Partin’s case is moot given his
release from custody.

       “The ordinary practice in disposing of a case that has become moot on appeal is to
vacate the judgment and remand the case with directions that it be dismissed.” McIntyre,
884 S.W.2d at 138 (citations omitted). Accordingly, in light of our discussion herein, we
vacate the trial court’s order and remand the case with instructions that Mr. Partin’s
petition be dismissed on the ground of mootness.


                                                       _________________________________
                                                       ARNOLD B. GOLDIN, JUDGE



Although we have ultimately determined that this case is no longer justiciable, the deficiencies in Mr.
Partin’s brief would technically present an independent basis upon which we might abstain from appellate
review. See, e.g., Bean v. Bean, 40 S.W.3d 52, 56 (Tenn. Ct. App. 2000) (“Because of the numerous
deficiencies in Appellant’s brief, we decline to address the issues raised.”).
                                                 -3-